Citation Nr: 1620888	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-29 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

The Board remanded this matter in February 2014.


FINDING OF FACT

Diabetes mellitus requires oral agents and a restricted diet, but does not require regulation of activities.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Here, the Veteran was sent a letter in April 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish an effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that VA has complied with all assistance provisions of VCAA with regard to the issues on appeal, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  His post-service VA and private treatment records have been associated with the Virtual VA folder.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.

The Veteran was afforded VA examinations in conjunction with his diabetes mellitus which will be discussed below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this regulatory provision, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A May 2009 VA examination report reflects that he takes insulin and is on a restricted diet.  He denied any hypoglycemic reactions or ketoacidosis that require hospitalization.  He denied any weight loss or weight gain.  He does not have any restriction of activity secondary to diabetes.  The examiner diagnosed diabetes mellitus, type II, currently on insulin.  The examiner stated that it does not affect the Veteran's activities of daily living.

An April 2014 VA examination report reflects that his diabetes mellitus is managed by a restricted diet, he is prescribed an oral hypoglycemic agent, and he requires insulin.  He does not require a regulation of activities.  He has not been hospitalized for ketoacidosis or hypoglycemic reactions.  Likewise, the March 2015 VA examination report reflects similar findings.  

VA outpatient treatment records reflect continued treatment for diabetes mellitus, to include notations that his diabetes is not controlled and that he has sought nutritional guidance.  Such records do not reflect that he requires a regulation of activities.  See 04/28/2009, 05/25/2010, 02/11/2014 VBMS entries, Medical Treatment Record-Government Facility.

As the Veteran requires oral hypoglycemic agents, insulin, and a restricted diet to control his diabetes mellitus, a 20 percent disability is warranted.  There is no persuasive evidence, however, that he requires regulation of activities due to his diabetes, thus the 40 percent criteria is not met.  The Court has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.  The VA examination reports and VA treatment records do not reflect that his activities are regulated due to his diabetes mellitus.  There have been no reports of episodes of ketoacidosis or hypoglycemic reactions.  The objective evidence reflects that his diabetes mellitus requires oral hypoglycemic agents, insulin, and a restricted diet.

The Veteran has been assigned separate disability ratings per Note (1) to DC 7913 for peripheral neuropathy of the right upper extremity (10 percent disabling from March 2, 2009 to November 7, 2011); peripheral neuropathy of the left upper extremity (10 percent disabling from March 2, 2009 to November 7, 2011); incomplete paralysis of the right median, radial, and ulnar nerves (rated 20 percent disabling from November 7, 2011; 40 percent disabling from April 9, 2014); diabetic peripheral neuropathy with decreased sensation of the median, radial, and ulnar nerves (rated 20 percent disabling from November 7, 2011; 30 percent disabling from April 9, 2014); diabetic peripheral neuropathy of the right lower extremity (10 percent disabling from October 30, 2007; 20 percent disabling from April 9, 2014); diabetic peripheral neuropathy of the left lower extremity (10 percent disabling from October 30, 2007; 20 percent disabling from April 9, 2014); hallux rigidus, left foot (rated noncompensably disabling from March 2, 2009; 10 percent disability from November 7, 2011); hallux rigidus, right foot (noncompensably disabling from March 2, 2009; 10 percent disabling from November 7, 2011); coronary artery disease with erectile dysfunction (100 percent disabling from April 21, 2012; 30 percent disabling from August 1, 2012).  The ratings assigned to these disabilities are not in appellate status.  

In light of the foregoing evidence, the Board finds that the Veteran's disability picture from his service-connected diabetes mellitus has been more nearly approximated by the currently assigned 20 percent.  The Board again emphasizes that although the Veteran requires oral agents, insulin, and a restricted diet, he is not limited in his activities due to the diabetes.  As such, the Veteran meets the criteria for a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of regulation of activities, there is simply no basis for a higher rating at this time.  See Camacho, 21 Vet. App. at 366 (finding that "all criteria must be met to establish entitlement to a 40% rating").

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that symptoms of the Veteran's diabetes mellitus have not undergone any significant increase or decrease so as to warrant a rating in excess of 20 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted.

Extraschedular consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate with respect to the Veteran's diabetes mellitus.  The diagnostic criteria adequately describe the severity and symptomatology of this disorder.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Additionally, the Board notes that it is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Such is not the case there.  Accordingly, referral for extraschedular consideration is not warranted.  

TDIU

During the course of the Veteran's increased rating claim, a claim for TDIU was considered and denied by the RO in a June 2015 rating decision.  To date, the Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-rating claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


